In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1655V
                                          UNPUBLISHED


    JANICE BYRD,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: May 27, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


David John Carney, Green & Schafle LLC, Philadelphia, PA, for petitioner.

Lauren Kells, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On October 25, 2019, Janice Byrd filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered the “table injury” of Guillain-Barre
Syndrome (“GBS”) as a result of her October 27, 2016 influneza (“flu”) vaccination.
Petition at ¶¶ 1, 12. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On January 25, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On May 24, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $198,748.71
($180,000.00 for pain and suffering; and $18,748.71 for unreimbursed expenses). Proffer
at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $198,748.71 ($180,000.00 for pain and suffering and $18,748.71 for
unreimbursed expenses) in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 JANICE BYRD,

                Petitioner,                           No. 19-1655V
                                                      Chief Special Master Corcoran
 v.                                                   ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 25, 2019, Janice Byrd (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that she suffered Guillain-Barré syndrome (“GBS”), as defined in the Vaccine

Injury Table, following administration of an influenza vaccine she received on October 27, 2016.

Petition at ¶ 1. On January 22, 2021, the Secretary of Health and Human Services

(“respondent”) filed a Rule 4(c) Report indicating that this case is appropriate for compensation

under the terms of the Act for a GBS Table injury, and on January 25, 2021, the Chief Special

Master issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF Nos. 32,

33.

I.     Items of Compensation

       Based upon the evidence, respondent proffers that petitioner should be awarded a lump

sum of $198,748.71 ($180,000.00 for pain and suffering; and $18,748.71 for unreimbursed

expenses). This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
II.    Form of the Award

       Respondent recommends that compensation be awarded to petitioner in the amount of

$198,748.71, in the form of a check payable to petitioner. Petitioner agrees.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/ Lauren Kells
                                             LAUREN KELLS
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel.: (202) 616-4187
                                             Email: Lauren.Kells@usdoj.gov

DATED: May 24, 2021




                                                2